
	
		III
		109th CONGRESS
		2d Session
		S. RES. 598
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Domenici (for
			 himself, Mr. Dodd,
			 Mr. Cochran, Mr. Inhofe, Mr.
			 Akaka, Mr. Pryor,
			 Mr. Talent, Ms.
			 Stabenow, Mr. Martinez,
			 Mr. Craig, Mr.
			 Kerry, Mr. Salazar,
			 Mr. Lieberman, Mr. Stevens, Mr.
			 Alexander, Mr. Rockefeller,
			 Mr. Johnson, Mr. Ensign, Mr.
			 Levin, Mr. Allen,
			 Mr. Durbin, Mr.
			 Biden, Mr. Voinovich,
			 Ms. Murkowski, Mrs. Dole, and Mr.
			 Enzi) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week beginning October 15,
		  2006, as National Character Counts Week.
	
	
		Whereas the well-being of the United States requires that
			 the young people of the United States become an involved, caring citizenry with
			 good character;
		Whereas the character education of children has become
			 more urgent as violence by and against youth increasingly threatens the
			 physical and psychological well-being of the people of the United
			 States;
		Whereas more than ever, children need strong and
			 constructive guidance from their families and their communities, including
			 schools, youth organizations, religious institutions, and civic groups;
		Whereas the character of a nation is only as strong as the
			 character of its individual citizens;
		Whereas the public good is advanced when young people are
			 taught the importance of good character and the positive effects that good
			 character can have in personal relationships, in school, and in the
			 workplace;
		Whereas scholars and educators agree that people do not
			 automatically develop good character and that, therefore, conscientious efforts
			 must be made by institutions and individuals that influence youth to help young
			 people develop the essential traits and characteristics that comprise good
			 character;
		Whereas, although character development is, first and
			 foremost, an obligation of families, the efforts of faith communities, schools,
			 and youth, civic, and human service organizations also play an important role
			 in fostering and promoting good character;
		Whereas Congress encourages students, teachers, parents,
			 youth, and community leaders to recognize the importance of character education
			 in preparing young people to play a role in determining the future of the
			 United States;
		Whereas effective character education is based on core
			 ethical values, which form the foundation of democratic society;
		Whereas examples of character are trustworthiness,
			 respect, responsibility, fairness, caring, citizenship, and honesty;
		Whereas elements of character transcend cultural,
			 religious, and socioeconomic differences;
		Whereas the character and conduct of our youth reflect the
			 character and conduct of society, and, therefore, every adult has the
			 responsibility to teach and model ethical values and every social institution
			 has the responsibility to promote the development of good character;
		Whereas Congress encourages individuals and organizations,
			 especially those who have an interest in the education and training of the
			 young people of the United States, to adopt the elements of character as
			 intrinsic to the well-being of individuals, communities, and society;
		Whereas many schools in the United States recognize the
			 need, and have taken steps, to integrate the values of their communities into
			 their teaching activities; and
		Whereas the establishment of National Character Counts
			 Week, during which individuals, families, schools, youth organizations,
			 religious institutions, civic groups, and other organizations would focus on
			 character education, would be of great benefit to the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning October 15, 2006, as National Character Counts
			 Week; and
			(2)calls upon the
			 people of the United States and interested groups—
				(A)to embrace the
			 elements of character identified by local schools and communities, such as
			 trustworthiness, respect, responsibility, fairness, caring, and citizenship;
			 and
				(B)to observe the
			 week with appropriate ceremonies, programs, and activities.
				
